UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120490 B GREEN INNOVATIONS, INC. (Exact name of the Registrant as specified in Charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date:607,752,726 shares of Class A Common stock, no par value as of August 2, 2011. Table of Contents B GREEN INNOVATIONS, INC TABLE OF CONTENTS Page Part I – Financial Information Item 1. Condensed Financial Statements (Unaudited): 1 Condensed Balance Sheets – June 30, 2011 and December 31, 2010 1 Condensed Statements of Operation - Three and Six Months Ended June 30, 2011 and 2010 2 Condensed Statements of Accumulated Other Comprehensive Income - Six Months Ended June 30, 2011 and 2010 3 Condensed Statements of Cash Flows - Six Months Ended June 30, 2011 and 2010 4 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 22 Item 4. Controls and Procedures 24 Part II – Other Information Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Index of Exhibits 27 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Condensed Financial Statements B GREEN INNOVATIONS, INC. CONDENSED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value - Accounts receivable Inventories Note receivable Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net of accumulated amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Due to related parties Deferred maintenance contracts Notes payable to related parties Total current liabilities Stockholders' equity (deficit): Preferred stock, $1.00 par value; authorized 1,000,000 shares; 10,000 shares designated as follows; 990,000 available for further designation Series A 3% Secured Preferred Stock; $1,000 stated value, 10,000 shares authorized; 1,606 shares issued and outstanding at June 30, 2011 and 2,663 shares issued and outstanding at December 31, 2010 Common stock: Class A – no par value; authorized 10,000,000,000 shares; 606,681,298 shares issued and 605,486,815 outstanding and 1,194,483 in escrow at June 30, 2011 and 605,609,870 shares issued and 604,415,387 outstanding and 1,194,483 in escrow at December 31, 2010 Class B - $.01 par value; authorized 50,000,000 shares; 90,120 shares issued and outstanding at June 30, 2011 and 115,025 issued and outstanding at December 31, 2010 Class C - $.01 par value; authorized 20,000,000 shares; no shares issued and outstanding - - Accumulated comprehensive income - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to condensed financial statements 1 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Net sales $ Cost of sales 27,998 46,670 Gross profit Operating expenses: General and administrative expenses Impairment of assets - - - Total operating expenses Loss from operations ) Other income (expense): Interest and dividend income Interest expense ) Other income Gain from extinguishment of derivative - - - (Loss) gain on valuation of derivative - - - ) Total other income (expense) Income (loss) from operations before provision for income taxes ) ) ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ Basic income (loss) per common share $ ) $ ) $ $ Diluted income (loss) per common share $ ) $ ) $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to condensed financial statements 2 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE INCOME (Unaudited) Six Months Ended June 30, 2011 June 30, 2010 Balance at beginning of period $
